Title: To George Washington from John Johnston, 9 June 1778
From: Johnston, John
To: Washington, George


                    
                        June the 9th 1778
                    
                    To his Excellency George Washington Esqr. Captain Genl & Commander In Chief of all the Forces of the United States of North  America—The Petition of John Johnston of Upper Merion near the Gulph Mill Farmer
                    Humbly Sheweth
                    That on the Eleventh of Decr last your Petitioner was Plundered by the Brittish Army of almost every thing I had, (to a Considerable amount,)—Except my working horses. that when the army under Your Excellencie’s Command Marched from White Marsh to the Gulf a Number of them Encamped on my Land, & ab[u]rnt upwards of Ten thousand Rails—By which my Winter Crop is entirely ruined, & my Meadow & three Ortchards are left without any fence, that the Guards at the Gulph or Some of them make a Common Practice of taking my horses out of the Gears from me & riding them about two or three days, & Never less than One day & Night, by which Severe hard usuage my horse are not able to Do my own Work neither can I keep them one Whole day together at home May it Please Your Excellency to Put a Stop to the Practice of Officers Impressing of my horses & taking them by night, I have no Grain left To reap this next harvest & if I am deprived of Getting a fall Crop put In for another Season, I Shall be utterly ruined and distresed, Your Petitioner further humbly Prays that your Excellency will be so kind as to Grant me a Proctection for my horses & for three Yearling heifers which I Have Purchassed lately (which is all my Stocks) that none of them be taken From me and Your greatly distressed Petitioner as in duty bound Shall Pray &Ca
                    
                        John Johnston
                    
                